 

Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered and effective as of
December 29, 2017 (the “Effective Date”), by and between Oroplata Resources,
Inc. 930 Tahoe Blvd, Suite 802-16 Incline Village, NV 89451 (the “Company”) and
Douglas D Cole (“Board Member” and together with the Company, the “Parties.”).

 

RECITALS

 

A.The Company has requested that Board Member provide certain consulting
services to the Company and Board Member has agreed to provide such services.  

 

B.The Parties would like to enter into this Agreement to define the Parties’
rights and obligations under which Board Member shall provide consulting
services to the Company. 

 

NOW, THEREFORE, in consideration of the mutual promises of the parties hereto
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
Parties hereto agree as follows:

 

ARTICLE 1

CONSULTING POSITION AND DUTIES

(a)Consulting Position. Board Member agrees to serve as a Board Member for the
Company, on the terms and conditions set forth below. 

 

(b)Term. This Agreement shall begin on the Effective Date continue for a three
year period or until terminated by either Party pursuant to Article 3 (the
"Term"). 

 

(c)Duties. Board Member agrees to undertake and perform all duties and services
set forth on Exhibit A to this Agreement (the “Services”). Board Member shall
perform the Services herein faithfully, diligently, to the best of Board
Member's ability, and in the best interests of the Company.  

 

(d)Policies. The Board Member shall adhere to and comply with the policies and
procedures adopted by the Company, as amended from time to time, and the laws,
regulations, policies and industry standards of all applicable regulatory
agencies, stock exchanges and security commissions. 

 

(e)Independent Contractor. Board Member’s relationship with Company shall be
that of an independent contractor and not that of an employee. Board Member
shall not be entitled to any compensation for the performance of the services
other than as set forth in this Agreement. 

 

(i)Board Member acknowledges and agrees that except as specifically set forth in
this Agreement, Board Member shall not be eligible for any Company employee
benefits and, to the extent Board Member otherwise would be eligible for any
Company employee benefits but for the express terms of this Agreement, Board
Member (on behalf of himself and any of his employees) hereby expressly declines
to participate in such Company employee benefits. 

 

(ii)Board Member shall have full responsibility for applicable withholding taxes
for all compensation paid to Board Member under this Agreement, and for
compliance with all applicable labor and employment requirements with respect to
Board Member’s self-employment. Board Member agrees to indemnify, defend, and
hold Company harmless from any liability for, or assessment of, any claims or
penalties with respect to such withholding taxes, labor or employment
requirements, including any liability for, or assessment of, withholding taxes
imposed on Company by the relevant taxing authorities with respect to any
compensation paid to Board Member. 

--------------------------------------------------------------------------------

ARTICLE 2

COMPENSATION

 

(a)Consulting Payments. The Company shall pay to the Board Member, as
remuneration of his services, monthly consulting payments as set forth on
Exhibit A. 

 

(b)Bonuses. Any bonuses that the Board Member shall be entitled to, if any,
shall be listed on Exhibit A. Unless stated explicated otherwise, all bonuses
shall only be as approved by the Board of Directors of the Company in their sole
and absolute discretion. 

 

(c)Equity Compensation Plan. The Board Member shall be eligible to participate
in the Company’s equity compensation plan, if any; only to the extent such
eligibility is set forth in Exhibit A. To the extent applicable, any options to
acquire shares of the Company granted to the Board Member shall be granted
under, and be subject to, the terms and conditions of the equity compensation
plan and be evidenced by the terms of a equity compensation agreement entered
into between the Company and Board Member. 

 

(d)Reimbursement for Business Expenses. During the term of this Agreement, the
Company shall reimburse the Board Member for all reasonable traveling and other
expenses actually, properly and necessarily incurred by the Board Member in
connection with the performance of the Board Member's duties hereunder in
accordance with the policies set from time to time by the Company, in its sole
discretion. Expenses over $500 in any calendar month must be preapproved by the
Company in writing prior to their incurrence. The Board Member shall furnish
such receipts, vouchers or other evidence as are required by the Company to
substantiate such expenses.  

 

ARTICLE 3

TERMINATION

 

(a)Termination. Either party shall have the right to terminate this Agreement
upon written notice, with or without “Cause” (as defined below), before the
expiration of the Term. Whatever the circumstances of the termination may be,
Executive shall continue to be bound after termination by Articles 5, 6, 7, and
8 of this Agreement. Except as set forth in Section 3.2, any compensation
accrued and or due to be paid under this 3-year agreement shall survive
termination of this agreement. Executive acknowledges that the Company has made
no promise to Executive that he will be retained for any particular amount of
time and that the Company may terminate Executive’s services for any reason
whatsoever. The date of any termination pursuant to this Section 3.1 shall be
referred to as the “Termination Date”. 

 

(b)Termination for Cause. If this Agreement is terminated for Cause, Executive
shall forfeit any cash, equity compensation or bonus compensation not already
received by Executive or not already vested as of the Termination Date.  

 

(c)Cause. For purposes of this Agreement, “Cause” shall mean the following (i)
Executive’s commission of an act of fraud, theft or dishonesty against the
Company; (ii) the arrest of Executive for any act involving dishonest conduct;
(iii) willful or wanton misconduct, recklessness, or gross negligence by
Executive in the performance of the Services; (iv) if Executive is determined to
have a “bad actor” disqualification as set forth in Rule 506(d) of Regulation D
under the Securities Act of 1933, (v) a breach by Executive of any obligation of
his this Agreement, and (vi) unwillingness of the Executive to perform the
Services continuing for a period of five (5) business days after notice to
Executive. 

 

ARTICLE 4

NON-SOLICITATION AND NON-COMPETE

 

(a)Non-Solicitation of Employees. So long as Board Member is receiving
consulting payments from the Company and one year following such time, Board
Member shall not directly or indirectly solicit for employment or for
independent contractor work any employee of the Company or its affiliates, and
shall not encourage any such employee to leave the employment of the Company or
its affiliates. 

 

(b)Non-Compete. Board Member agrees that so long that Board Member is receiving
consulting payments from the Company, Board Member will not be an employee,
agent, director, owner, partner, Board Member, financial backer, creditor or
otherwise directly or indirectly be connected with or provide services to or
participate in the management, operation or control of any Company which is in
direct competition to the Company.  

--------------------------------------------------------------------------------

ARTICLE 5

CONFIDENTIALITY

 

(a)Nondisclosure. Board Member acknowledges that in the course of providing
services to the Company, Board Member will have access to confidential
information. Confidential information includes, but is not limited to,
information about either the Company’s clients, the terms and conditions under
which the Company or its affiliates deals with clients, pricing information for
the purchase or sale of assets, customer lists, research materials, manuals,
computer programs, formulas for analyzing asset portfolios, techniques, data,
marketing plans and tactics, technical information, lists of asset sources, the
processes and practices of the Company, all information contained in electronic
or computer files, all financial information, salary and wage information, and
any other information that is designated by the Company or its affiliates as
confidential or that Board Member knows is confidential, information provided by
third parties that the Company or its affiliates are obligated to keep
confidential, and all other proprietary information of the Company or its
affiliates. Board Member acknowledges that all confidential information is and
shall continue to be the exclusive property of the Company or its affiliates,
whether or not prepared in whole or in part by Board Member and whether or not
disclosed to or entrusted to Board Member in connection with service for the
Company. Board Member agrees not to disclose confidential information, directly
or indirectly, under any circumstances or by any means, to any third persons
without the prior written consent of the Company. Board Member agrees that he
will not copy, transmit, reproduce, summarize, quote, or make any commercial or
other use whatsoever of confidential information, except as may be necessary to
perform work done by Board Member for the Company. Board Member agrees to
exercise the highest degree of care in safeguarding confidential information
against loss, theft or other inadvertent disclosure and agrees generally to take
all steps necessary or requested by the Company to ensure maintenance of the
confidentiality of the confidential information. 

 

(b)Exclusions. Section 5.1 shall not apply to the following information: (a)
information now and hereafter voluntarily disseminated by the Company to the
public or which otherwise becomes part of the public domain through lawful
means; (b) information already known to Board Member as documented by written
records which predate the Effective Date; (c) information subsequently and
rightfully received from third parties and not subject to any obligation of
confidentiality; and (d) information independently developed by Board Member
after termination of his services. 

 

(c)Subpoenas; Cooperation in Defense of the Company. If Board Member, during the
Term or thereafter, is served with any subpoena or other compulsory judicial or
administrative process calling for production of confidential information or if
Board Member is otherwise required by law or regulation to disclose confidential
information, Board Member will immediately, before making any such production or
disclosure, notify the Company and provide it with such information as may be
necessary for the Company to take such action as the Company deems necessary to
protect its interests. Board Member agrees to cooperate reasonably with the
Company, whether during the Term or thereafter, in the prosecution or defense of
all threatened claims or actual litigation in which the Company is or may become
a party, whether now pending or hereafter brought, in which Board Member has
knowledge of relevant facts or issues. Board Member shall be reimbursed for his
reasonable expenses for travel time due to cooperating with the prosecution or
defense of any litigation for the Company. 

 

(d)Disclosure of and/or Trading on Material Nonpublic Information. Board Member
acknowledges that Company is a public company and that in performing the
Services he may have access to material nonpublic information. Information is
material if there is a substantial likelihood that a reasonable investor would
consider it important in deciding whether to buy, hold or sell a security.
Nonpublic information is information that is not generally known or available to
the public. Board Member agrees not to discuss any material nonpublic
information with any third parties and to refrain from buying or selling any
securities based on any material nonpublic information learned in performing the
Services unless such disclosure or trading is permitted under applicable state
and federal securities laws. 

 

(e)Confidential Proprietary and Trade Secret Information of Others. Board Member
represents that he has disclosed to the Company any agreement to which Board
Member is or has been a party regarding the confidential information of others
and Board Member understands that Board Member's execution of this Agreement
with the Company will not require Board Member to breach any-such agreement.
Board Member will not disclose such confidential information to the Company nor
induce the Company to use any trade secret or proprietary information received
from another under an agreement or understanding prohibiting such use or
disclosure. 

 

(f)No Unfair Competition. Board Member hereby acknowledges that the sale or
unauthorized use or disclosure of any of the Company’s confidential material
obtained by Board Member by any means whatsoever, at any time before, during, or
after the Term shall constitute unfair competition. Board Member shall not
engage in any unfair competition with the Company or its affiliates either
during the Term, or at any time thereafter. 

 

(g)Remedies. The Company shall have all remedies in law and equity against Board
Member (including special and consequential damages) for damages to the Company
caused by the violations of Articles 4 or 5. 

--------------------------------------------------------------------------------

ARTICLE 6

COMPANY'S OWNERSHIP IN BOARD MEMBER'S WORK

 

(a)Company’s Ownership. Board Member agrees that all inventions, discoveries,
improvements, trade secrets, formulae, techniques, processes, and know-how,
whether or not patentable, and whether or not reduced to practice, that are
conceived or developed during the Term, either alone or jointly with others, if
on the Company’s time, using the Company’s equipment, supplies, facilities, or
trade secret information or relating to the Company shall be owned exclusively
by the Company, and Board Member hereby assigns to the Company all Board
Member's right, title, and interest in all such intellectual property. The Board
Member agrees that the Company shall be the sole owner of all domestic and
foreign patents or other rights pertaining thereto, and further agrees to
execute all documents that the Company reasonably determines to be necessary or
convenient for use in applying for, prosecuting, perfecting, or enforcing
patents or other intellectual property rights, including the execution of any
assignments, patent applications, or other documents that the Company may
reasonably request. This provision is intended to apply only to the extent
permitted by applicable law. 

 

(b)Ownership of Copyrights. Board Member agrees that all original works of
authorship not otherwise within the scope of Section 6.1 that are conceived or
developed during Board Member's engagement with the Company, either alone or
jointly with others, if on the Company’s time, using Company’s facilities, or
relating to the Company shall be owned exclusively by the Company, and Board
Member hereby assigns to the Company all of Board Member's right, title, and
interest in all such original works of authorship. Board Member agrees that the
Company shall be the sole owner of all rights pertaining thereto, and further
agrees to execute all documents that the Company reasonably determines to be
necessary or convenient for establishing in Company’s name the copyright to any
such original works of authorship. Board Member shall claim no interest in any
inventions, copyrighted material, patents, or patent applications unless Board
Member demonstrates that any such invention, copyrighted material, patent, or
patent application was developed before he began providing any services for
Company. This provision is intended to apply only to the extent permitted by
applicable law. 

 

(c)Ownership of Records. Any written record that Board Member may maintain of
inventions, discoveries, improvements, trade secrets, formulae, processes, or
know-how, whether or not patentable and whether or not reduced to practice, and
any such records relating to original works of authorship made by Board Member,
alone or jointly with others, in the course of Board Member's engagement with
the Company shall remain the property of the Company. Board Member shall furnish
the Company any and all such records immediately upon request. 

 

(d)Ventures. If Board Member, during engagement with the Company, is engaged in
or associated with the planning or implementation of any project, program, or
venture involving the Company and any third parties, all rights in the project,
program, or venture shall belong to the Company, and Board Member shall not be
entitled to any interest therein or to any commission, finder's fee, or other
compensation in connection therewith other than the compensation to be paid to
Board Member as provided in this Agreement. 

 

(e)Return of Company’s Property and Materials. Upon termination of Board
Member’s services with the Company, Board Member shall deliver to the Company
all Company property and materials that are in Board Member's possession or
control, including all of the information described as confidential information
in Section 5.1 of this Agreement and including all other information relating to
any inventions, discoveries, improvements, trade secrets, formulae, processes,
know-how, or original works of authorship of the Company. 

 

ARTICLE 7

INDEMNIFICATION

 

(a)By the Company. The Company agrees to indemnify and hold harmless the Board
Member with respect to any liability (and actions in respect thereof) incurred
by the Board Member by virtue of the performance of the Services hereunder and
shall reimburse the Board Member for any legal or other expenses reasonably
incurred in connection with investigating or defending any such liability or
action, provided that the Company shall have the right to control the defense of
any claim giving rise to such liability and no such claim shall be settled
without the consent of the Company. The foregoing provisions shall survive
termination of this Agreement and any investigation with respect thereto by any
party hereto and shall not apply to any such losses, claims, related expenses,
damages or liabilities arising out of or in connection with the Board Member’s
willful misconduct, fraud, negligence or material breach of this Agreement. 

 

(b)By the Board Member. The Board Member agrees to indemnify and hold harmless
the Company (including each of its directors, officers, employees, partners and
agents) with respect to any liability (and actions in respect thereof) incurred
by Company by virtue of reckless, negligent or intentional misconduct of the
Board Member and shall reimburse the Company for any legal or other expenses
reasonably incurred in connection with investigating or defending any such
liability or action. The foregoing provisions shall survive termination of this
Agreement and any investigation with respect thereto by any party hereto. 

--------------------------------------------------------------------------------

ARTICLE 8

ARBITRATION

 

Except for disputes, controversies, or claims or other actions seeking
injunctive or equitable relief, which may be brought before any court having
jurisdiction, any controversy, dispute, or claim ("Claim") whatsoever between
Board Member on the one hand, and the Company, or any of its affiliated entities
or any of its employees, officers, directors, agents, and representatives of the
Company or its affiliated entities on the other hand, shall be settled by
binding arbitration, at the request of either party, under the rules of the
American Arbitration Association. The arbitrator shall be a retired federal or
state judge with at least ten year experience as a judge. The arbitrator shall
apply Nevada law. The demand for arbitration must be in writing and made within
the applicable statute of limitations period. The arbitration shall take place
in Reno, Nevada. The parties shall be entitled to conduct reasonable discovery,
including conducting depositions and requesting documents. The arbitrator shall
have the authority to resolve discovery disputes, including but not limited to
determining what constitutes reasonable discovery. The arbitrator shall prepare
in writing and timely provide to the parties a decision and award which includes
factual findings and the reasons upon which the decision is based.

 

The decision of the arbitrator shall be binding and conclusive on the parties,
except as may otherwise be required by law. Judgment upon the award rendered by
the arbitrator may be entered in any court having proper jurisdiction. Each
party shall bear its or his own fees and costs incurred in connection with the
arbitration, except that the arbitrator may award attorneys' fees and costs in
accordance with applicable law.

 

Both the Company and Board Member understand and agree that by using arbitration
to resolve any Claims between Board Member and the Company (or its affiliates)
they are giving up any right that they may have to a judge or jury trial with
regard to those Claims.

 

ARTICLE 9

MISCELLANEOUS

 

(a)Entire Agreement. This agreement between Board Member and the Company
constitutes the entire agreement between the parties with respect to the matters
referenced herein.  

 

(b)Amendments. The agreement can be modified only by a written instrument
executed by Board Member and Company or its successor on behalf of the Company. 

 

(c)Disqualification. Board Member represents and warrants to the company that
Board Member does not have any “bad actor” disqualification set forth in Rule
506 (d) of Regulation D under the Securities Act of 1933. Board Member
acknowledges that Board Member’s representation set forth in this Section 9.3
was a condition precedent to the Company entering into this Agreement.  

 

(d)Severable Provisions. The provisions of this Agreement are separate and
distinct, and if any provisions are determined to be unenforceable in whole or
in part, the remaining provisions, and the enforceable parts of any partially
unenforceable provisions, shall nevertheless be enforceable. 

 

(e)Surviving Terms. The provisions of Articles 5, 6, 7, 8, and Section 9.8 shall
survive the Term of this Agreement and the termination of Board Member's
services. 

 

(f)Successors and Assigns. The Company may assign its rights and delegate its
duties under this Agreement. Board Member may assign his rights under this
Agreement only with the Company’s prior written consent. Board Member may not
delegate his duties. 

 

(g)Resignation from Positions with the Company. The termination of the Board
Member’s services for the Company for any reason shall, without any further
action on the part of the Board Member, constitute the Board Member’s
resignation from any board, or officer position the Board Member has with the
Company and any of its affiliates, which resignation shall be effective as of
the Board Member’s last day of providing services. 

 

(h)Cooperation. From and after the termination of Board Member’s services for
the Company, the Board Member agrees, upon the Company’s request, to reasonably
cooperate in any investigation, litigation, arbitration or regulatory proceeding
regarding events that occurred during the time that Board Member is retained by
the Company or its affiliates. The Board Member will make himself reasonably
available to consult with Company’s counsel, to provide information and to
appear to give testimony. The Company will, to the extent permitted by law,
reimburse the Board Member for any reasonable out-of-pocket expenses that the
Board Member incurs in extending such cooperation, so long as the Board Member
provides the Company with advance written notice of the Board Member’s request
for reimbursement and provides satisfactory documentation of the expenses. 

--------------------------------------------------------------------------------

(i)Governing Law. Regardless of the choice of law provisions of Nevada or of any
other jurisdiction, Nevada law shall in all respects govern the validity,
construction, and interpretation of this Agreement. 

 

(j)Headings. Section and subsection headings do not constitute part of this
Agreement. They are included solely for convenience and reference, and they in
no way define, limit, or describe the scope of this Agreement or the intent of
any of its provisions. 

 

(k)Integration. This Agreement together with any exhibits or schedules attached
hereto, including any documents expressly incorporated into it by the terms of
this Agreement, constitutes the entire agreement between the parties and
supersedes all prior oral and written agreements, understandings, negotiations,
and discussions relating to the subject matter of this Agreement. With this
Agreement the parties rescind any previous agreements or arrangements between
themselves. Any supplement, modification, waiver, or termination of this
Agreement is valid only if it is set forth in writing and signed by both
parties. The waiver of any provision of this Agreement shall not constitute a
waiver of any other provisions and, unless otherwise stated, shall not
constitute a continuing waiver. 

 

(l)Notice. Any notice or other communication required or permitted under this
Agreement shall be in writing to the address set forth on Exhibit A and shall be
deemed to have been given (i) if personally delivered, when so delivered, (ii)
if mailed, one week after having been placed in the United States mail,
registered or certified, postage prepaid, addressed to the party to whom it is
directed at the address listed below or (iii) by national overnight delivery
service upon receipt In order for a party to change its address or other
information for the purpose of this section, the party must first provide notice
of that change in the manner required by this section. 

 

(m)Advice of Counsel. The Parties each agree and represent that they (i) have
had advice of counsel of their choosing or had the opportunity of obtaining
advice of counsel, in the negotiation and the preparation of this Agreement,
(ii) have read this Agreement, and (iii) are fully aware of the contents and
legal effect of the this Agreement. 

 

(n)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. 

 

(Signature page immediately follows)

 

IN WITNESS WHEREOF, the parties have caused this Board Member Agreement to be
duly executed by their respective authorized representatives as of the Effective
Date.

 

“COMPANY”:

 

“BOARD MEMBER”:

Oroplata Resources, Inc.,

a Nevada corporation

By: ________________________ 

Name:________________________ 

Title:________________________ 

Douglas D Cole

 

By: /s/ Douglas D. Cole 

Name:Douglas D. Cole 

Title: ________________________

--------------------------------------------------------------------------------

EXHIBIT A

Additional Terms

 

A.Services. Board Member shall perform such duties and exercise such powers as
are usually performed by a Board Member of the Company (the “Services”).  

 

B.Monthly Consulting Payments. Board Member shall be entitled to receive $5,000
per month as compensation (the “Monthly Compensation”) for performing the
Services retroactive to March 1, 2017. The Company may, at its election, pay the
$5,000 per month consulting fee in S-8 stock valued at 50% of the stock price of
the Company at the date of the grant. 

 

C.Stock Compensation. In addition to the Monthly Compensation, the Company shall
make the following grants of restricted common stock to Board Member: 

 

1.Two million shares upon execution of this Agreement. 

 

2.One million shares on each of March 1, 2018 and March 1, 2019 provided that
Board Member is still a member of the Board and providing the Services on such
respective dates. 

 

3.Each of the grants above shall be rescinded if Board Member resigns from the
Board within six months of each such grant or in the event that a majority of
the Board of Directors (excluding Board Member) determines during that six month
period that Board Member has been negligent in providing the Services. 

 

D.Bonus Compensation. Board Member shall earn and be paid 3% of the value (cash
or stock) received by the Company upon any of the following events: 

 

Capital raised by the Company without the use of any brokers or investment
banks; 

Mergers, acquisitions and or mining claim acquisitions made by the Company; 

Outright sale of the Company; and 

Claw-back of previously issued shares from former officers and directors. 

 

 

E.Addresses. For purposes of notice under this Agreement the addresses of the
Company and Board Member are as follows: 

 

Company:Oroplata Resources, Inc. 

930 Tahoe Blvd, Suite 802-16  

Incline Village, NV 89451 

Attn: Doug Cole, CEO 

 

Board Member:Douglas D. Cole 

 

 